                             Cypress Insurance Company v. SK Hynix America, Inc.
                                                C17-467 RAJ



              Court’s Rulings on Cypress’ Objections to Hynix’s Deposition Designations (Dkt. # 213)



                                                 LAUREN FIELD

 PAGE /       NATURE OF
                                      REASON                             RESPONSE                 COURT’S RULING
  LINE        OBJECTION
26:3 - 9     Relevance,       Whether AON was paid               This testimony is relevant to   OVERRULED
             Foundation       and how much is irrelevant         Hynix’s voluntary payment
                              and unduly prejudicial             defense.
                              particularly when the
                              witness has no knowledge
                              of the amount paid.
29:10 - 12   Relevance        This is irrelevant and             The testimony simply asks       OVERRULED
                              unduly prejudicial given the       whether Ms. Field had
                              fact that Jack Peterson is         spoken to any other
                              deceased.                          individuals at Vericlaim:

                                                                 Q: Did you communicate
                                                                 with anyone else at
                                                                 Vericlaim in relation to this
                                                                 claim?
                                                                 A: At Vericlaim, no.

                                                                 (Field Dep. 29:10-12.)
                                                             1
    Mr. Peterson is not
    mentioned in these lines.




2
                                              S.W. JEONG

 PAGE /      NATURE OF
                                 REASON                            RESPONSE                 COURT’S RULING
  LINE       OBJECTION
76:7 - 14   Foundation   The witness does not know         Witness testified that he had   OVERRULED
                         and his answer is                 knowledge of a rejection.
                         misleading and unduly
                         prejudicial since it is not       (Jeong Dep. 47:11-16.)
                         supported by any evidence
                         presented by Hynix in this
                         case.




                                                       3
                                           SAM LEE (AEO)
 PAGE /    NATURE OF                                                                      COURT’S RULING
                                REASON                             RESPONSE
  LINE     OBJECTION
82:5 -    Relevance,   Addresses Polaris                   Witness specifically stated   OVERRULED
83:24     Foundation   technology which is not             that he was aware of the
                       pertinent to the case and the       Polaris technology:
                       witness lacked sufficient
                       knowledge and facts to              Q. Have you ever heard of
                       answer the questions.               lines called like PL for
                                                           Polaris at Wuxi?
                                                           A. (English) Polaris
                                                           Technology?
                                                           Q. Polaris, sure. Yes.
                                                           A. (English) Polaris
                                                           Technology. Yeah.

                                                           (Lee Dep. 82:5-82:9.)

                                                           Moreover, his testimony is
                                                           being provided as helpful
                                                           foundation to discuss other
                                                           technologies, specifically
                                                           Huma, to which Cypress
                                                           cites.




                                                       4
                                                NICK TALUJA


 PAGE /      NATURE OF
                                   REASON                      RESPONSE               COURT’S RULING
  LINE       OBJECTION
35:8 – 14   Foundation,    The quantity of 51 million    The quantity of the chips that OVERRULED
            Incorrect      DRAM chips is incorrect.      were delivered in the
            Hypothetical   As such, it is unduly         relevant time period is
                           prejudicial for the jury to   currently in dispute;
                           be apprised of this number    however, Hynix believes that
                           when it is an incorrect       Parties should work towards
                           number and the witness’s      a stipulated amount.
                           answer is based on the
                           incorrect number.




                                                         5
           Court’s Rulings on Hynix’s Objections to Cypress’ Deposition Designations (Dkt. # 219-1)



                                               LAUREN FIELD

 PAGE /     NATURE OF
                                      REASON                          RESPONSE                   COURT’S RULING
  LINE      OBJECTION
32:13-17   Foundation;       Witness failed to establish      Witness is knowledgeable          OVERRULED –
           hearsay           sufficient foundation that she   since she was involved in the     Deponent was involved
                             was aware of what                claim process.                    in claims preparation
                             Microsoft’s “various efforts”                                      and business
                             were to produce as many          The foundation for the            interruption calculation
                             consoles as they did. Even if    testimony of the witness is       pre- and post-loss.
                             she did, her statements are      she is a corporate
                             being offered to establish the   representative for AON who
                             truth of the matter asserted     testified regarding 21 topics
                             that “because of                 including, but not limited to,
                             [Microsoft’s] various efforts,   the insurance claim, the
                             they were able to get as many    claims handling process for
                             consoles out in the market”      the claim, communications
                             and that “[t]hey were able to    regarding the loss, recovery
                             produce the amount they          under the policy for the claim,
                             needed.” These are her           investigation of the claim
                             opinions, not fact, and are      under the policy, and the
                             thus hearsay. Fed. R. Evid.      decision to pay the claim by
                             602, 701, 801, 803.              Cypress or the reinsurers. As
                                                              a Rule 30(b)(6) witness, Ms.
                                                              Kist was not required to have
                                                              personal knowledge. See, e.g.,
                                                        6
PAGE /   NATURE OF
                     REASON                RESPONSE                  COURT’S RULING
 LINE    OBJECTION
                                  Cooper v. United Air Lines,
                                  Inc., 82 F. Supp. 3d 1084,
                                  1096 (N.D. Cal. 2015);
                                  Harris v. Vector Mktg. Corp.,
                                  656 F. Supp. 2d 1128, 1132
                                  (N.D. Cal. 2009); Barrilleaux
                                  v. Mendocino County, 2018
                                  WL 3585133 (N.D. Cal. July
                                  26, 2018).

                                  Q And do you understand
                                  that SK Hynix
                                  America, the defendant in this
                                  case, has asked Aon to
                                  prepare a witness to testify on
                                  various topics reflected in this
                                  document?
                                  A Yes.
                                  Q And you understand that
                                  you have been designated by
                                  Aon to testify on behalf of the
                                  company about certain of
                                  these topics?
                                  A Yes.
                                  Q And if you can turn to,
                                  there's an Exhibit 1 on this
                                  document, and that is a
                                  subpoena that was served on
                                  Aon and then behind that is
                              7
 PAGE /      NATURE OF
                                       REASON                       RESPONSE                 COURT’S RULING
  LINE       OBJECTION
                                                            an Attachment A.
                                                            If you look at Page 3 of the
                                                            attachment, there's a page
                                                            where it states Matters for
                                                            Testimony beginning in the
                                                            middle of the page. Do you
                                                            see that?
                                                            A Yes.
                                                            Q And if you look at this, it
                                                            lists, you
                                                            know, various topics I think 1
                                                            through 26 extending to Page
                                                            5 of the attachment. Do you
                                                            see those?
                                                            A Yes.
                                                            Q And my understanding is
                                                            that, Ms. Field, you have been
                                                            designated to testify as to
                                                            Topics 6 through 26 in this
                                                            notice.
                                                            A Yes.

                                                            (Field, Lauren, 7:14-8:12)

116:11-14   Foundation, legal Witness is offering her lay   Witness is knowledgeable         OVERRULED
            opinion; hearsay opinion as to whether chips    since she was involved in the
                              were provided in accordance   claim process; see further
                              with a contract. In other     explanation above.
                              words, she is providing a
                                                       8
 PAGE /      NATURE OF
                                     REASON                           RESPONSE                COURT’S RULING
  LINE       OBJECTION
                           legal conclusion based on her
                           analysis of the agreement and
                           the documents she reviewed.
                           Fed. R. Evid. 602, 701, 801,
                           803.
125:3-9     Foundation;    Witness is opining on              Witness is knowledgeable        SUSTAINED
            speculation;   whether Microsoft “had any         since she was involved in the
            hearsay        belief that the damages that it    claim process; see further
                           was submitting to insurers         explanation above.
                           through Aon were the result
                           of something other than
                           the . . . fire at Hynix.” She is
                           neither a Microsoft 30(b)(6)
                           witness nor an employee of
                           Microsoft, so she cannot
                           offer her opinions as to what
                           Microsoft’s beliefs were at
                           the time.
125:10-15   Foundation;    Same as the above, except          Witness is knowledgeable        SUSTAINED
            speculation;   the question asks the witness      since she was involved in the
            hearsay        to opine about the beliefs of      claim process; see further
                           “any reinsurer” and is thus        explanation above.
                           improper. Fed. R. Evid. 602,
                           701, 801, 803.
126:10-14   Foundation;    Same as the above, where the       Witness is knowledgeable        SUSTAINED
            speculation;   witness is opining on what         since she was involved in the
            hearsay        Microsoft’s beliefs were.          claim process; see further
                           Fed. R. Evid. 602, 701, 801,       explanation above.
                           803.
                                                        9
 PAGE /      NATURE OF
                                     REASON                          RESPONSE                COURT’S RULING
  LINE       OBJECTION
126:15-19   Foundation;    Same as the above, where the      Witness is knowledgeable        SUSTAINED
            speculation;   witness is opining on what        since she was involved in the
            hearsay        other reinsurers’ beliefs were.   claim process; see further
                           Fed. R. Evid. 602, 701, 801,      explanation above.
                           803.
127:9-14    Foundation;    Same as the above, where the      Witness is knowledgeable        SUSTAINED
            speculation;   witness is opining on what        since she was involved in the
            hearsay        Microsoft’s beliefs were.         claim process; see further
                           Fed. R. Evid. 602, 701, 801,      explanation above.
                           803.
127:15-19   Foundation;    Same as the above, where the      Witness is knowledgeable        SUSTAINED
            speculation;   witness is opining on what        since she was involved in the
            hearsay        other reinsurers’ beliefs were.   claim process; see further
                           Fed. R. Evid. 602, 701, 801,      explanation above.
                           803.




                                                      10
                                            S.W. JEONG

 PAGE /     NATURE OF
                                  REASON                        RESPONSE             COURT’S RULING
  LINE      OBJECTION
20:19-25   Foundation   Witness testified that he does   Just because the witness does OVERRULED
                        not recall. Fed. R. Evid. 602,   not recall or remember, it
                        701.                             does not make the question
                                                         objectionable. The
                                                         foundation for the two
                                                         specific questions exist. The
                                                         fact that he does not recall in
                                                         and of itself may be relevant
                                                         given his role at the relevant
                                                         time frame as manager of the
                                                         sales team for the Microsoft
                                                         account. The question and
                                                         answer are further relevant
                                                         given the issue of whether
                                                         Hynix afforded Microsoft
                                                         priority allocation of chips
                                                         and Hynix’s defense of
                                                         commercial reasonableness
                                                         as to Microsoft. Moreover,
                                                         Hynix has added numerous
                                                         answers in which this witness
                                                         and others responded “I don’t
                                                         know” – see for example,
                                                         page 60 of this deposition.
37:13-14   Relevance;   Witness subsequently             The witness asked the           OVERRULED
           prejudice    answered the question. Fed.      questioner, not his counsel,
                        R. Evid. 403.                    whether he needed to answer
                                                   11
 PAGE /       NATURE OF
                                     REASON                     RESPONSE               COURT’S RULING
  LINE        OBJECTION
                                                            after objection by Hynix’s
                                                            counsel This is a reflection
                                                            on the witness, including his
                                                            veracity, as well as on the
                                                            relevancy and importance of
                                                            the question, and is not
                                                            objectionable and should be
                                                            included for completeness.
46:22-25     Relevance;      Witness previously stated that The answer was inadvertently OVERRULED
             incomplete      he did not see any purchase    omitted. It will be added in
             record          orders. Also, witness’ answer the next version of
                             to the question is not         designated testimony. Also,
                             included. Fed. R. Evid. 403. the witnesses prior statement
                                                            that he did not see any
                                                            purchase orders does not
                                                            make the question at issue as
                                                            to whether he is aware of
                                                            such purchase orders
                                                            improper or irrelevant. He
                                                            may have been able to
                                                            answer the question without
                                                            having seen any purchase
                                                            orders via other means.
55:24-56:4   Relevance;      Question is argumentative      The question is relevant       OVERRULED
             argumentative   and irrelevant. Fed. R. Evid. given Hynix’s defense that it
                             403.                           was in a capacity constraint
                                                            situation at the time. The
                                                            witness already testified that
                                                            he believed the capacity
                                                    12
 PAGE /    NATURE OF
                                   REASON                       RESPONSE             COURT’S RULING
  LINE     OBJECTION
                                                          constraint was industry wide
                                                          (50:9-12). This question is
                                                          inquiring regarding that
                                                          testimony and therefore not
                                                          argumentative. The question
                                                          and the answer are
                                                          particularly relevant given
                                                          Hynix’s defense of
                                                          commercial reasonableness
                                                          as to Microsoft.
67:1-20   Relevance;      Question is argumentative       The question is relevant to   OVERRULED
          argumentative   and irrelevant. Fed. R. Evid.   Hynix’s knowledge of the
                          403.                            critical importance of
                                                          Microsoft obtaining the chips
                                                          from Hynix for the Rollout of
                                                          the Xbox One. It also goes to
                                                          the issue of mitigation. The
                                                          question is not argumentative
                                                          and asks directly about the
                                                          witness’s knowledge
                                                          regarding Microsoft’s need of
                                                          chips for the Rollout of the
                                                          Xbox One. The question and
                                                          the answer are particularly
                                                          relevant given Hynix’s
                                                          defense of commercial
                                                          reasonableness as to
                                                          Microsoft.


                                                    13
 PAGE /       NATURE OF
                                    REASON                         RESPONSE             COURT’S RULING
  LINE        OBJECTION
75:2-15      Foundation   Witness testified that he did     The witness is on the email     OVERRULED
                          not recognize the email and       chain (Exhibit 81). He
                          did not write the specific line   recognized being on the
                          in question. Fed. R. Evid.        email chain and admitted to
                          602, 701.                         having received the email. In
                                                            addition, the entire Exhibit is
                                                            an admissible party
                                                            admission by Hynix which
                                                            the witness can be questioned
                                                            upon based upon his
                                                            employment and knowledge.
                                                            See F.R.E. 901(a); see F.R.E.
                                                            801(d)(2) see also MGM
                                                            Studios, Inc. v. Grokster, 454
                                                            F.Supp.2d 966, 971-975 (CD
                                                            Cal. 2006). Therefore,
                                                            there is a proper foundation
                                                            for the question.
115:23-      Foundation   Witness testified that he did     The witness is on the email     OVERRULED
116:19,                   not know the document. Fed.       chain and indeed forwarded
118:21-25,                R. Evid. 602, 701.                the email chain and
120:10-19,                                                  attachments and referenced
121:2-14                                                    same in his email. (Exhibit
                                                            83). In addition, the entire
                                                            Exhibit including the
                                                            attachment, is an admissible
                                                            party admission by Hynix
                                                            which the witness can be
                                                            questioned upon based upon
                                                      14
PAGE /   NATURE OF
                     REASON                RESPONSE                 COURT’S RULING
 LINE    OBJECTION
                                   his employment and
                                   knowledge and receipt and
                                   obvious review and
                                   dissemination of same to
                                   other Hynix employees. See
                                   F.R.E. 901(a); see F.R.E.
                                   801(d)(2) see also MGM
                                   Studios, Inc. v. Grokster, 454
                                   F.Supp.2d 966, 971-975 (CD
                                   Cal. 2006). Therefore, there
                                   is a proper foundation for the
                                   question.




                              15
                                                  PETER JONES

  PAGE /       NATURE OF
                                         REASON                         RESPONSE                   COURT’S RULING
   LINE        OBJECTION
51:10-22;     Hearsay;         Mr. Jones’ testimony is that     Relevant to Hynix’s claim         SUSTAINED as to the
52:16-        improper         of a lay witness, not an         that the fire is not the reason   below, and otherwise
54:10;        testimony as a   expert. However, he was not      Hynix did not provide             overruled. Testimony is
59:9-18;      lay witness      present during the time of the   DRAM chips to Microsoft.          either hearsay or
60:9-61:18;                    fire. He is neither an           Hynix provided a claim to its     improper lay testimony.
62:4-16;                       employee of Hynix nor            insurance claiming                See FRE 701.
63:14-17;                      employed by Hynix:               significant loss of wafers that       • 60:9-61:18;
63:22-                                                          could not be produced due to          • 64:19-65:1;
64:13;                         Q. With regard to the            the fire. These losses in the         • 66:14-24;
64:19-65:1                     September 4, 2013 fire, were     amount of $236,779,689.               • 70:12-14;
65:24-66:5;                    you retained on behalf of Sk     Hynix also submitted a claim          • 75:3-21;
66:9-10;                       Hynix?                           for lost equipment in the             • 76:3-8;
66:14-24;                      A. No.                           amount of $780,124,616.
                                                                                                      • 76:15-20;
70:12-14;                      Q. Were you retained by          This evidence is relevant to
                                                                                                      • 78:8-11;
75:3-21;                       the insurers of Sk Hynix?        the extent of fire damage and
                                                                                                      • 86:8-18;
76:3-8;                        Q. Were you retained by          the impact on Hynix’s ability
76:15-20;                      any Sk Hynix entity relative     to produce DRAM chips for             • 87:1-6;
78:8-11;                       to the September 4, 2013         sale to customers, including          • 94:7-15;
85:14-21;                      fire?                            Microsoft.                            • 95:20-24;
86:8-18;                       A. No.                                                                 • 96:7-18;
87:1-6;                        Q. And were you retained                                               • 96:23-99:7;
88:2-11;                       by the insurers and/or                                                 • 100:8-15;
89:3-11;                       reinsurers that insured one or                                         • 100:21-101:2;
89:22-90:1;                    more of the Sk Hynix                                                   • 108:9-15;
93:21-22;                      entities?                                                              • 108:17-109:3;
94:7-15;                       A. Yes.                                                                • 109:17-21;
95:20-24;                      (Jones, Peter, 26:7-26:22)
                                                          16
  PAGE /      NATURE OF
                                   REASON                 RESPONSE   COURT’S RULING
   LINE       OBJECTION
96:7-18;                                                              • 119:18-21;
96:23-99:7;               He merely analyzed a claim                  • 121:11-15;
100:8-15;                 prepared by the entity Marsh                • 122:23-123:21.
100:21-                   FACS, who prepared Hynix
101:2;                    Wuxi’s insurance claim for
108:9-15;                 its fire:
108:17-
109:3;                    Q. Tell me what the scope
109:17-21;                of your work was relative to
117:17-21;                the September 4, 2013 fire.
119:18-21;                A. The scope of my work
121:11-                   was to evaluate the claim
122:17;                   presented by an entity Marsh
122:23-                   FACS on behalf of Sk Hynix
123:21                    Wuxi and to form my own
                          opinion as to the financial
                          damages as a result of the
                          fire.
                          Q. Now, you mentioned an
                          entity that submitted the
                          claim, what was that entity?
                          A. Marsh FACS, F-A-C-S.
                          Q. And who is Marsh
                          FACS?
                          A. It's a division of Marsh,
                          which is a brokerage --
                          insurance brokerage
                          company that prepares claims
                          on behalf of Marsh's clients.
                                                   17
PAGE /   NATURE OF
                              REASON                  RESPONSE   COURT’S RULING
 LINE    OBJECTION
                     (Jones, Peter, 26:23-27:12)

                     Q. So if I understand you
                     correctly then, Marsh FACS
                     worked with their customers
                     and they assembled and
                     presented the claim on behalf
                     of the three insured entities?
                     A. Yes.
                     Q. And then what was
                     your role with regard to that
                     claim?
                     A. I analyzed the Marsh
                     FACS claim and I measured
                     the financial damages based
                     on my experience and
                     records provided.
                     (Jones, Peter, 30:11-30:20)

                     Thus, his testimony is (1)
                     inadmissible hearsay because
                     it is being offered only to
                     prove the truth of the matter
                     asserted of statements made
                     by others and (2)
                     inadmissible lay opinion that
                     is not based on his perception
                     or personal knowledge but is
                     based on specialized
                                                18
PAGE /   NATURE OF
                             REASON                  RESPONSE   COURT’S RULING
 LINE    OBJECTION
                     knowledge. Fed. R. Evid.
                     602, 701, 801-803




                                                19
                                              STEVE KAYE

 PAGE /       NATURE OF
                                     REASON                       RESPONSE                 COURT’S RULING
  LINE        OBJECTION
42:20-25,   Foundation;     Witness speculated on an     The witness had knowledge        OVERRULED
43:3-10     incomplete      incomplete hypothetical.     to answer the question and
            hypothetical    Fed. R. Evid. 602, 701.      sufficient facts were provided
                                                         to confirm that it was
                                                         possible to sell a 2133Mhz
                                                         chip as a 1866 MHz chip
                                                         since he acknowledged “you
                                                         can always move downward.
                                                         You can always run the
                                                         higher speed chip at a lower
                                                         speed but not vice versa ”.
                                                         See Erich v. Venator Group,
                                                         Inc., 2001 WL 96083 *2-3
                                                         (N.D. Ca); Baker v. Aramark
                                                         Uniform and Career Apparel,
                                                         Inc., 2005 WL 2122050 *13
                                                         (E.D Ca).
53:8-10     Legal opinion   Witness provided a legal     Confirming that Hynix was        OVERRULED –
                            conclusion. Fed R. Evid.     required to have a Buffer        Testimony does not call
                            701.                         Inventory is not a legal         for legal conclusion.
                                                         conclusion. It is a fact.
54:14-55:4 Foundation;      Witness was asked to provide The information provided is      OVERRULED
           incomplete       a legal conclusion. Fed. R.  factual as to the purpose of a
           hypothetical;    Evid. 602, 701.              Buffer Inventory, and
           legal opinion                                 confirming that Hynix was
                                                         required to have a Buffer
                                                         Inventory and the amount of
                                                       20
 PAGE /     NATURE OF
                                   REASON                    RESPONSE             COURT’S RULING
  LINE      OBJECTION
                                                        it are not legal conclusions.
                                                        They are facts.
59:21-25   Legal opinion   Witness provided a legal     It is a factual issue as to   OVERRULED
                           conclusion. Fed. R. Evid.    whether Hynix ever rejected
                           701.                         a Forecast, not a legal
                                                        conclusion.. The factual
                                                        nature of this inquiry is
                                                        supported by the admissions
                                                        of Hynix employees in pre-
                                                        suit emails that if there are
                                                        additional Microsoft purchase
                                                        orders they should be
                                                        rejected. See Tr. Ex. 70 and
                                                        270.
61:13-16   Legal opinion   Witness was asked to provide It is a factual issue as to   OVERRULED
                           a legal conclusion. Fed. R.  whether Hynix ever rejected
                           Evid. 701.                   a Purchase Order, not a legal
                                                        conclusion or legal
                                                        conclusion.. The factual
                                                        nature of this inquiry is
                                                        supported by the admissions
                                                        of Hynix employees in pre-
                                                        suit emails that if there are
                                                        additional Microsoft purchase
                                                        orders they should be
                                                        rejected, and that Kaye would
                                                        never ask Microsoft to cancel
                                                        purchase orders. See Tr. Ex.
                                                        70, 73 and 270.
                                                 21
 PAGE /     NATURE OF
                                   REASON                     RESPONSE              COURT’S RULING
  LINE      OBJECTION
71:20-23   Legal opinion   Witness was asked to provide The witness was asked if he     OVERRULED
                           a legal conclusion. Fed. R.  was instructed to stop
                           Evid. 701.                   accepting Purchase Orders.
                                                        This is not a legal conclusion.
                                                        The factual nature of this
                                                        inquiry is supported by a pre-
                                                        suit email from Kaye that he
                                                        would never ask Microsoft to
                                                        cancel purchase orders. See
                                                        Tr. Ex. 73.
108:2-6    Foundation;     Witness speculated on an     The witness was provided        OVERRULED
           incomplete      incomplete hypothetical.     sufficient facts and had
           hypothetical    Fed. R. Evid. 602, 701.      sufficient knowledge to
                                                        answer the question as to
                                                        whether the fire prevented
                                                        Hynix from providing
                                                        DRAM chips to Microsoft.
                                                        See Erich v. Venator Group,
                                                        Inc., 2001 WL 96083 *2-3
                                                        (N.D. Ca); Baker v. Aramark
                                                        Uniform and Career Apparel,
                                                        Inc., 2005 WL 2122050 *13
                                                        (E.D Ca). The witness
                                                        authored the email (Exhibit
                                                        62) that this line of
                                                        questioning originated from
                                                        and the email is an
                                                        admissible party admission
                                                        by Hynix which the witness
                                                  22
PAGE /   NATURE OF
                     REASON                RESPONSE                 COURT’S RULING
 LINE    OBJECTION
                                   can be questioned upon based
                                   upon his employment and
                                   knowledge and creation and
                                   dissemination of same to
                                   other Hynix employees. See
                                   F.R.E. 901(a); see F.R.E.
                                   801(d)(2) see also MGM
                                   Studios, Inc. v. Grokster, 454
                                   F.Supp.2d 966, 971-975 (CD
                                   Cal. 2006). Therefore, there
                                   is a proper foundation for the
                                   question.




                              23
                                         SHERRIL KIST

 PAGE /    NATURE OF
                                REASON                          RESPONSE                 COURT’S RULING
  LINE     OBJECTION
97:7-16   Foundation   Witness did not sufficiently     Relevant to Microsoft’s claim    OVERRULED
                       establish that she had           and is relevant given Hynix’s
                       knowledge of the                 contention that Microsoft
                       implementation of Policy         submitted a fraudulent claim.
                       1005. She did not testify that
                       she was involved with the        The foundation for the
                       actual claim preparation         testimony of the witness is
                       process, requiring the review    she is a corporate
                       of forecasts and budgets to      representative for AON who
                       estimate the size of the loss.   testified regarding 11 topics
                       Her testimony shows only that    including, but not limited to,
                       she brought “oversight” to the   communications between
                       account.                         Cypress and Microsoft about
                                                        coverage, the risk to the
                       Q What did you do for            reinsurers, and the claims
                       Microsoft in your role as a      handling decisions relating to
                       managing director beginning      the loss. As a Rule 30(b)(6)
                       from 2007?                       witness, Ms. Kist was not
                       A 2007 I brought oversight       required to have personal
                       to the account. I was a          knowledge. See, e.g., Cooper
                       strategic account leader.        v. United Air Lines, Inc., 82
                       Q What do you mean by            F. Supp. 3d 1084, 1096 (N.D.
                       that you brought                 Cal. 2015); Harris v. Vector
                       oversight to the account?        Mktg. Corp., 656 F. Supp. 2d
                       A There was an account           1128, 1132 (N.D. Cal. 2009);
                       executive assigned to the        Barrilleaux v. Mendocino
                       account and I was the person
                                                 24
 PAGE /     NATURE OF
                                   REASON                            RESPONSE                  COURT’S RULING
  LINE      OBJECTION
                         that worked to try and bring       County, 2018 WL 3585133
                         resources to the account with      (N.D. Cal. July 26, 2018).
                         the account executive.
                         Q Who was the account              (Kist, Sherril, pp. 8:19-9:20).
                         executive for
                         Microsoft at the time?
                         A Roger Van Der Vliet.

                         (Kist, Sherril, 14:11-14:13)
97:24-98:4 Foundation;   Witness did not establish that     Relevant to Microsoft’s claim     SUSTAINED –
           speculation   she had sufficient knowledge       and is relevant given Hynix’s     Witness did not
                         of all Microsoft interactions      contention that Microsoft         establish Aon had
                         with its reinsurers to offer the   submitted a fraudulent claim;     knowledge of what
                         statement that Microsoft           see further explanation above.    Microsoft did with
                         never withheld information                                           other reinsurers.
                         from its reinsurers. Fed. R.
                         Evid. 602, 701.




                                                      25
                                                SAM LEE

 PAGE /       NATURE OF
                                    REASON                     RESPONSE              COURT’S RULING
  LINE        OBJECTION
31:18-24    Foundation;    Witness speculated on an       The witness addressed the       OVERRULED
            incomplete     incomplete hypothetical:       custom and practice in the
            hypothetical                                  industry and how Hynix
                           Q. Would you agree that if a would expect its employees to
                           customer issued purchase       perform under certain
                           orders for over 80 million     circumstances. Sufficient
                           chips and hynix was not        facts were provided for the
                           going to provide more than     witness to unequivocally
                           30 million of those chips that answer the question. See
                           that notification should be    Erich v. Venator Group, Inc.,
                           provided to the                2001 WL 96083 *2-3 (N.D.
                           customer?                      Ca); Baker v. Aramark
                                                          Uniform and Career Apparel,
                           THE WITNESS: Yes.              Inc., 2005 WL 2122050 *13
                           (Lee, Sam, 31:18-31:24)        (E.D Ca). The question and
                                                          answer are directly relevant to
                                                          Hynix’s commercial
                                                          reasonableness defense.
                                                          Therefore, there is a proper
                                                          foundation for the question.
72:10-11,   Foundation     Witness stated that he did not The witness was provided        OVERRULED
72:20-                     know vis-à-vis the             sufficient facts and had
73:8,                      foundational question that led sufficient knowledge to
73:24-                     into a line of question        answer questions about the
74:20,                     regarding his knowledge        yields for certain DRAM
74:25-                     about Hynix’s yield rates:     chips – 2133 and 1866. See
75:19                                                     Erich v. Venator Group, Inc.,
                                                      26
 PAGE /     NATURE OF
                                 REASON                            RESPONSE                 COURT’S RULING
  LINE      OBJECTION
76:7-16                 Q. Do you know what the            2001 WL 96083 *2-3 (N.D.
                        yield rate was for the 1866        Ca); Baker v. Aramark
                        megahertz chips?                   Uniform and Career Apparel,
                        A. (English) I don't know.         Inc., 2005 WL 2122050 *13
                        (Lee, Sam, 72:7-72:9)              (E.D Ca). He repeatedly
                                                           provided answers, including
                                                           detailed answers, to the
                                                           questions rather than stating
                                                           “I don’t know” which is not a
                                                           basis to exclude an answer on
                                                           alleged lack of foundation but
                                                           also mischaracterizes his
                                                           responses, none of which
                                                           were not “I don’t know”. His
                                                           testimony is also consistent
                                                           with Hynix’s admission that
                                                           the yield rate for 2133 chips
                                                           was 83%. Therefore, there is
                                                           a proper foundation for the
                                                           question.
97:17-18   Misstates    Witness responded to               This was corrected in the        OVERRULED
           testimony    million, not billion.              record on page 98 that is
                                                           included in the designations.




                                                      27
